Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-6, 8-16 and 18-20 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Miller, et al. (US Patent Publication 2014/0086780 A1), teaches a 3D printing method that optimizes a build order for the printing of a 3D object and specifically teaches determining risk factors, including likelihood of breakage to determine an appropriate build plan [0077, 0079; FEA analysis includes analysis of material property information . . . and will desirably identify and/or highlight one or more locations of high stress and or areas of localized implant weakness . . . where FEA analysis of a part design identifies one or more regions of potential weakness and/or failure, it may be desired to reposition and/or reorient the object in the build plan].

Munro (US Patent Publication 2019/0152144 A1), teaches a 3D printing system for creating 3D objects from a build plan and further teaches details of the 3D printing process [0028, 0030].

However, none of the references taken individually or in combination teaches the combination of limitations found in the independent claims.  Specifically, the cited references do not teach “wherein defining the build plan includes placing a higher risk factor file at the end of the build queue” when considered in combination with the remaining limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        24 March 2022